Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Kitsuno represented the only disclosure unearthed in the Examiner’s search with any suggestion of employing a heterogeneous, main group metal-based compound to catalyze a dehydrocoupling reaction for preparing oligosilanes of greater chain length than the oligosilanes from which they are derived.  (The vast preponderance of the remaining disclosures proposed instead to use soluble transition metal-based catalysts.)  In response, Applicants’ amendment simply eliminates the lone heterogeneous catalyst embodiment taught by the Kitsuno document.  (The Examiner notes here that, while there is no express mention of alumina in the original claims and Specification, it is perceived that the skilled artisan would immediately envisage this compound upon reading “a Group III element” and “oxides thereof” in association with the catalyst component of the method.  Hence, the negative limitation does not constitute new matter.
	An updated survey of the prior art did not yield any additional references more germane than those already of record.  Accordingly, claims 1-13 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 15, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765